IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                             NOS. AP-77,056, 77,057, 77,058



                         CRAIG ROSS SHEPHARD, Appellant

                                              v.

                                THE STATE OF TEXAS

                  ON APPEAL FROM DENIAL OF BAIL
    CAUSE NOS. 1383239, 1461069, 1461070 IN THE 185 TH DISTRICT COURT
                            HARRIS COUNTY

              Per curiam.

                                       OPINION

       This is an appeal from an order denying bail under Article 1, § 11a, of the Texas

Constitution.1 On March 13, 2015, Appellant was arrested and jailed for the offenses of


       1
        After a hearing the trial court granted the State’s motion to deny bail under Article
1, §11a, which provides in part:

       Any person . . . (3) accused of a felony less than capital in this State
       involving the use of a deadly weapon after being convicted of a prior
       felony, . . .after a hearing, and upon evidence substantially showing the guilt
       of the accused of the offense . . . may be denied bail pending trial, by a
       district judge in this State, if said order denying bail pending trial is issued
                                                                        Shephard - 2


possession of a prohibited weapon and possession of a controlled substance. He is also

being held on a motion to adjudicate guilt for the offense of possession of a controlled

substance. On March 19, 2015, the trial court granted the State’s motion to deny bail for

these offenses pursuant to Article 1, Section 11a of the Texas Constitution. Appellant has

appealed the trial court’s decision. See Tex.R.App.P. 31.1.

       Article I, Section 11a mandates that “if the accused is not accorded a trial upon the

accusation, . . . within sixty (60) days from the time of his incarceration upon the

accusation, the order denying bail shall be automatically set aside, unless a continuance is

obtained upon the motion or request of the accused. . . .” In these cases, the sixty day

period has expired. Nothing indicates any continuance has been obtained, therefore we

assume the order denying bail has been automatically set aside as the Constitution

requires. Thus, the issue before us is now moot and we dismiss the appeal. See Criner v.

State, 878 S.W.2d 162 (Tex.Crim.App. 1994); Holloway v. State, 781 S.W.2d 605

(Tex.Crim.App. 1989).

Filed: May 13, 2015
Do not publish




       within seven calendar days subsequent to the time of incarceration of the
       accused.